Citation Nr: 0407875	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  98-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disorder of the right 
eye.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1972.

The instant appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied a claim for service 
connection for refractive error, claimed as vision loss right 
eye.  The appellant presented testimony in a December 1998 
hearing before the undersigned Veterans Law Judge sitting at 
Atlanta, Georgia.  The Board of Veterans' Appeals (Board) 
remanded this case in March 1999.  The Board notes that at 
that time two other issues were also on appeal, entitlement 
to service connection for hearing loss and entitlement to 
service connection for post-traumatic stress disorder.  
Service connection was awarded for both of those issues in a 
February 2003 rating decision; accordingly, they will not be 
addressed in this decision.


FINDING OF FACT

The veteran does not have a right eye disability that is 
attributable to military service; refractive error is a 
developmental defect.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(CAVC's or Court's) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case a substantially complete application was 
received on October 30, 1996.  Thereafter, in a rating 
decision dated in July 1997, that issue was denied.  Only 
after that rating action was promulgated did the AOJ, in 
December 2002 and May 2003, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Notice was provided to the appellant 
by means of VA letters dated in December 2002 and May 2003. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the CAVC shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2002 
and May 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the November 2002 notice was 
provided, the case was readjudicated and an SSOC was provided 
to the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In the May 2003 letter, the 
veteran had been asked to send the evidence needed to 
substantiate the claim to the RO.  In addition, an April 1999 
letter informed the veteran that he "may submit any 
additional lay or medical evidence or argument in support of 
your claim, particularly any evidence that is not already a 
part of your claims file."

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA treatment records identified by him.  The RO 
obtained copies of the veteran's service medical records from 
the NPRC.  The veteran was provided a hearing and presented 
testimony before the undersigned Veterans Law Judge.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, VA medical examinations were 
performed in May 1997, August 1999, and January 2003.  
Further, a February 2003 addendum was prepared to supplement 
the January 2003 VA examination report.  Medical opinions 
were provided in connection with those examinations.  Further 
medical examination or opinion is not necessary because, as 
explained in detail below, the evidence of record does not 
indicate that the veteran has a right eye disorder which may 
be associated with his active service.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, service personnel records, VA 
treatment records, testimony presented at his December 1998 
personal hearing, and his contentions.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on this claim.  

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The service medical records show that the veteran's vision 
was 20/20 in the right eye on the May 1969 enlistment 
examination.  An April 1971 ophthalmologic consultation 
report noted the veteran complained of blurred vision while 
reading and noted that he used to wear reading glasses.  Far 
vision in the right eye was 20/25, and near vision was 20/20.  
He was diagnosed with a slight astigmatism and convergence 
insufficiency and was prescribed glasses.  In October 1971, a 
medical record noted that he had corneal or conjunctival 
burns secondary to welding without wearing goggles.  He was 
prescribed medication, and when his eyes were rechecked 
several days later it was noted that he was "doing well."  
His August 1972 separation examination noted that he had 
20/30 vision in the right eye corrected to 20/20 with 
glasses.

In his original claim the veteran sought compensation for 
"right eye-vision loss-nerve problem."  During his May 
1997 VA examination, he reported that he had recently had 
cataract surgery performed on his right eye and he would like 
to be reimbursed.  A history of alternating extropia was 
noted, and he reported improved night vision since the 
surgery.  The examiner noted that prior ocular history 
revealed no other surgery and no eye injury.  Visual acuity 
with correction was 20/40 in the right eye, and 20/20 
bilaterally.  The impression was alternating extropia and 
status post cataract surgery in the right eye with 
intraocular lens implant and a good result.

During his December 1998 hearing, the veteran testified that 
he received glasses in the service before he got out of basic 
training.  He also reported that he had sought treatment for 
increased blurriness of vision about three years ago.  At 
that time, he was told he had cataracts.  He remembered that 
he had burned his eyes in service while welding, but he 
reported that he had never been told by a physician that his 
eye condition was related to the burns he sustained in 
service. 

VA treatment records reveal that an optometry consultation in 
August 1998 showed visual acuity with glasses of 20/30 in the 
right eye.  An August 1999 VA eye examination noted that the 
veteran's vision in the right eye was 20/20 with correction.  
The examiner noted that the veteran might have some glare at 
night due to mild posterior capsular opacification.  The 
examiner concluded that the veteran "enjoys essentially 
normal visual function without visual disability."

The January 2003 VA examiner was asked to provide an opinion 
regarding any relationship between the eye burns in service 
and any current eye disability.  Visual acuity in the right 
eye was 20/25 with correction.  The examiner noted a history 
of corneal and conjunctival injuries from welding with no 
permanent ocular sequelae.  Other diagnoses included 
alternating extropia, psuedophakia of both eyes, and mild 
hyperopia with astigmatism and presbyopia.  A February 2003 
addendum reiterated the opinion that "he really does not 
have any disability to his eye and it is not related to the 
burns at all."

First, the Board notes that refractive error is a 
developmental defect which may not be accorded service 
connection under 38 C.F.R. § 3.303(c).  Further, the 
competent medical evidence of record shows that there is no 
current disability involving the right eye.  Both the 1999 
and 2003 VA examiners concluded that the veteran did not have 
a current right eye disability.  In the absence of competent 
evidence to establish the current presence of a claimed 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Further, the claim must fail because the preponderance of the 
evidence reveals no relationship between any current eye 
disability and service.  The medical nexus evidence all 
weighs against the claim.  To the extent that the veteran is 
claiming that he currently suffers from a right eye 
disability that is related to service, lay evidence is 
inadequate to establish a medical nexus diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right eye disability.  As the 
Board finds that the preponderance of the evidence is against 
the claim for service connection, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a right eye disorder is 
denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



